Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Harvey Goddard, Sr., appeals the district court’s order denying his motion for reconsideration of a forfeiture judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. $2,280.00 in U.S. Currency, No. 5:13-cv-00017-JPB (N.D.W.Va. Nov. 5, 2013). We grant Goddard’s motion to proceed in forma pauperis on appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.